My views are in accord with those of the trial judge that the law does not give the State the right to charge in one count of a bill of information, or in an indictment, various alleged offenses committed at separate times and places with different parties. To countenance this practice will certainly lead to utter confusion in the trial of the case and so involve the evidence on the trial of the merits as to confuse the issues and the jurors. The district judge did not order the indictment quashed but directed the district attorney to sever it into separate and distinct counts, alleging the respective separate offenses. The accused, under the law, is entitled to be apprised in this manner of the charges.
For these reasons, I respectfully dissent.
 *Page 1